265 F.2d 384
105 U.S.App.D.C. 192
Richard Clark FRAVEL et al., minors, by and through GeraldC. Fravel, their father and next friend, Appellantsv.Jeanne Amelia WOOD, Appellee.
No. 14662.
United States Court of Appeals District of Columbia Circuit.
Argued March 5, 1959.Decided April 2, 1959.

Mr. Raymond Godbersen, Washington, D.C., with whom Mr. Wiliam F. Davey, Washington, D.C., was on the brief, for appellants.
Mr. Jesse Lee Hall, Washington, D.C., for appellee.
Before EDGERTON, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment construing the will of Josephine Ament.  We find no error.


2
Affirmed.